Exhibit 10.26

 

[g85481kui001.jpg]

 

January 31, 2014

 

Mr. Joseph Kennedy

**********

**********

 

Dear Joe:

 

The purpose of this letter is to confirm the agreement that Pandora Media, Inc.
(“Pandora”) engage you as a consultant who will help Pandora with certain
strategy planning as further described in this letter agreement.

 

l.                  Scope of Services. The services that you will perform are
described on Exhibit A (the “Services”).

 

2.              Term. You agree to begin providing services to Pandora on
February 1, 2014 and shall continue through December 31, 2014 or until earlier
terminated by either party with thirty days’ prior notice.  Termination must be
in writing to be effective, but may be delivered by email to you at
**************** or to Pandora at **************** or ****************. For the
avoidance of doubt, this means that your last day of employment on January 31,
2014 will be the date your Continuous Service Status (as defined under each of
the 2004 Stock Plan and the 2011 Equity Incentive Plan) ends.

 

Payment. In consideration of the foregoing services, Pandora shall pay you a
monthly fee of $1,000, subject to the terms of this letter agreement.

 

a.             Pandora shall reimburse you for actual, out-of-pocket expenses
that are associated with an activity (e.g., travel, research) that the chief
executive officer or general counsel approve, which expenses are documented by
receipts.

 

b.              You will issue invoices for fees and reimbursable expenses
within thirty days of the end of each month. Pandora will pay all undisputed
invoices within 30 days of receipt of invoice. You are solely responsible for
any taxes associated with your compensation under this letter agreement,
including any applicable reporting, withholding, and payment requirements.

 

3.              Confidentiality. During the term of this letter agreement, you
may receive Confidential Information (defined below). You must not use or
disclose such Confidential Information except as set forth in this letter
agreement and must promptly notify Pandora of any actual or suspected misuse or
unauthorized disclosure of Confidential Information, or if you receive a
subpoena or other order of a court or government agency that requires the
disclosure of the Confidential

 

[g85481kui002.jpg]

 

--------------------------------------------------------------------------------


 

Information. “Confidential Information” means any Pandora non-public or
proprietary information and materials. All information which you acquire or
become acquainted with during the period of this letter agreement, whether
developed by you or by others, which you have a reasonable basis to believe to
be Confidential Information is presumed to be Confidential Information.  If you
breach the confidentiality provisions of this paragraph, Pandora will be
irreparably injured.  As such, you agree that Pandora is entitled, in addition
to any other remedies available at law or in equity, to extraordinary relief in
court, including, without limitation, specific performance, temporary
restraining orders, preliminary injunctions and permanent injunctions, to
prevent the breach or threatened breach of this paragraph.

 

4.              Miscellaneous. This letter agreement will be construed and
interpreted according to the laws of the State of California without regard to
conflict of laws principles. Any disputes arising from or related to this letter
agreement will be brought exclusively in the state or Federal courts located in
Alameda County, California, and the parties hereby consent to the personal
jurisdiction of these courts for such purposes.

 

Please indicate your acceptance of the terms set forth in this letter agreement
by signing a copy of this letter in the space indicated below. We look forward
to working with you.

 

 

Sincerely,

 

 

 

/s/ Delida Costin

 

 

 

Delida Costin

 

General Counsel

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Joseph J Kennedy

 

 

 

Print Name:

/s/ Joseph J Kennedy

 

 

 

Date:

1/31/2014

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Provide strategic advice to assist Pandora in rate-setting proceedings and
negotiations with publishers and labels for the public performance of sound
recordings and musical compositions

 

--------------------------------------------------------------------------------